DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 8/23/2022. Claims 1 and 4-5 are presently pending and are presented for examination. 	

Response to Arguments
The Applicant has argued that neither Wu nor Sharp disclose or teach the amended features of (a), (b), or (c), specifically,
"...the controller is configured to: 
	make a compaction determination to determine based on a load pressure and an operation amount of a boom cylinder that drives the boom whether or not a compaction work by a bottom surface of the bucket is-being pressed against the ground is being performed...
	...
further correct an operation amount of the boom cylinder, having been corrected by the semi-automatic control, toward a boom lowering side to an extent that the bucket does not move down below the predetermined design surface if it is determined in the compaction determination that the compaction work is being performed and in the compaction distance determination that the distance between the bucket and the predetermined design surface is shorter than the predetermined threshold; 
	if it is determined in the compaction determination that the compaction work is being performed and in the compaction distance determination that the distance between the bucket and the predetermined design surface is equal to or longer than the predetermined threshold, further correct the operation amount of the boom cylinder, having been corrected by the semi-automatic control, to be larger toward the boom lowering side to the extent that the bucket does not move down below the predetermined design surface than in the case where  it is determined that the distance between the bucket and the predetermined design surface is shorter than the predetermined threshold; and..."
Applicant’s arguments, see page 9/13 dated 8/23/2022, with respect to feature (a), that Wu does not make a compaction determination, however the Examiner respectfully disagrees. The teachings of Wu in view of Sharp would have been obvious to one of ordinary skill in the art for teaching said compaction determination, as cited in claim 2 of the Non-Final Rejection dated 5/23/2022 ((see Wu at least [0040] and [0062] which details operation lever detection) and (see Sharp at least [0045] which provides information on a detected load)).
Applicant’s arguments, see page 10/13, filed 8/23/2022, with respect to features (b) and (c), the Applicant argues that Wu does not disclose that a corrected operation amount of the hydraulic cylinder is further corrected for compaction work, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see Paull (US-2016/0010311)).
Applicant’s arguments, see page 11/13 dated 8/23/2022, that the teachings of Sharp do not modify the Wu reference substantially to teach the claimed details of feature (a), to which the Examiner disagrees for reasons as discussed above with respect to feature (a).
Applicant’s arguments, see page 12/13, filed 8/23/2022, that the teachings of Beckhusen do not modify the Wu reference substantially to teach the details of amended claim 4, however the Examiner respectfully disagrees.  
The Beckhusen reference teaches the details of updating a content of correction, in addition to maintaining the content of correction (see Beckhusen at least col 5 line 62 - col 6 line 3).  
Regarding the newly amended feature of "...[expecting] whether or not a position at which the bucket contacts the ground changes...", the combined teachings of Wu and Paull teach the continual evaluation of the position of the tool and pressures relating to a tool being in contact with a ground surface, thus changes in both indicating the position change of the tool.
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US-2017/0101761; already of record) in view of Sharp et al. (US-2017/0241097; hereinafter Sharp; already of record) and Paull (US-2016/0010311).
Regarding claim 1, Wu discloses a work machine (see Wu at least Abs) comprising: 
a work implement having a bucket and a boom that raises and lowers the bucket (see Wu at least [0022] and Fig 1); 
a plurality of hydraulic actuators that drive the work implement (see Wu at least [0038]); 
an operation device that gives an instruction about an operation amount of the plurality of hydraulic actuators (see Wu at least [0039]); and 
a controller that executes a semi-automatic control to excavate a ground with the bucket by correcting the operation amount indicated by the instruction given by the operation device (see Wu at least [0040]), such that the bucket does not move down below a predetermined design surface (see Wu at least [0063]), wherein 
the controller (see Wu at least [0050]-[0051]) is configured to: 
make a compaction determination to determine … an operation amount of a boom cylinder that drives the boom whether or not a compaction work by a bottom surface of the bucket is-being pressed against the ground is being performed (see Wu at least [0040] and [0062]); 
make a compaction distance determination to determine whether or not a distance between the bucket and the predetermined design surface is shorter than a predetermined threshold (see Wu at least [0063]); 
… correct an operation amount of the boom cylinder … toward a boom lowering side to an extent that the bucket does not move down below the predetermined design surface if it is determined in the compaction determination that the compaction work is being performed and in the compaction distance determination that the distance between the bucket and the predetermined design surface is shorter than the predetermined threshold (see Wu at least [0061]-[0063]); 
if it is determined in the compaction determination that the compaction work is being performed and in the compaction distance determination that the distance between the bucket and the predetermined design surface is equal to or longer than the predetermined threshold … toward the boom lowering side to the extent that the bucket does not move down below the predetermined design surface than in the case where it is determined that the distance between the bucket and the predetermined design surface is shorter than the predetermined threshold (see Wu at least [0061]-[0063])… 
execute the semi-automatic control by the operation amount of the boom cylinder having been corrected by the semi-automatic control (see Wu at least [0061]-[0063])…   
However, Wu does not explicitly disclose the following:
…determine based on a load pressure…
…further correct an operation amount…having been corrected by the semi-automatic control…
…further correct the operation amount of the boom cylinder having been corrected by the semi-automatic control, to be larger…
…if it is determined in the compaction determination that the compaction work is not being performed.
Sharp, in the same field of endeavor, teaches the following:
…determine based on a load pressure (see Sharp at least [0045] which provides information on a detected load)…
…
…
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine that determines a bucket is in contact with the ground as disclose by Wu with the load pressure as taught by Sharp for the benefit of determining that a compaction weight has been lifted and then released based upon pressure curves, thus contacting and compacting the ground below (see Sharp at least [0045]).
Neither Wu nor Sharp explicitly disclose or teach the following:
…further correct an operation amount…having been corrected by the semi-automatic control…
…further correct the operation amount of the boom cylinder having been corrected by the semi-automatic control, to be larger…
…if it is determined in the compaction determination that the compaction work is not being performed.
Paull, in the same field of endeavor, teaches the following:
…further correct an operation amount…having been corrected by the semi-automatic control (see Paull at least [0074] and Figs 22-25 where a force applied by a tool is constantly recalibrated and updated in order to reach a desired elevation)…
…further correct the operation amount of the boom cylinder having been corrected by the semi-automatic control, to be larger (see Paull at least [0074] and Figs 22-25 where a force applied by a tool is constantly recalibrated and updated in order to reach a desired elevation)…
…if it is determined in the compaction determination that the compaction work is not being performed (see Paull at least [0074] and Figs 22-25 where a force applied by a tool is constantly recalibrated and updated in order to reach a desired elevation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the work machine as taught by Wu in view of Sharp with a process of reanalysis to continually refine operation of the work tool as taught by Paull to achieve an accurate desired elevation without risking the potential for over-excavation (see Paull at least [0005]-[0006]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sharp and Paull as applied to claim 1, and further in view of Beckhusen et al. (US-9,926,677; hereinafter Beckhusen; already of record).
Regarding claim 4, Wu in view of Sharp and Paull teach the work machine according to claim 1, wherein 
the work implement has an arm that moves the bucket forward and backward (see Wu at least [0022], [0038], and Fig 1), 
the plurality of hydraulic actuators include an arm cylinder that drives the arm (see Wu at least [0022], [0038], and Fig 1), 
the operation device includes an arm operation device that gives an instruction about an operation amount of the arm cylinder (see Wu at least [0039]-[0040]), 
the controller is configured to: 
expect based on the operation amount of the arm cylinder whether or not a position at which the bucket contacts the ground changes ((see Wu at least [0024], [0056], and [0061] where tool positioning is determined via GNSS and pressure changes occur when the tool contacts the ground surface) and (see Paull at least [0074] where a force applied by a tool is constantly recalibrated and updated) the combined teachings of Wu and Paull constantly reevaluating the position of the tool and pressures relating to a tool being in contact with a ground surface, thus changes in both indicating the position change of the tool); 
…
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller of the work machine as taught by Wu in view of Sharp and Paull with a process of reanalysis to continually refine operation of the work tool as taught by Paull to achieve an accurate desired elevation without risking the potential for over-excavation (see Paull at least [0005]-[0006]).
However, neither Wu nor Sharp nor Paull explicitly disclose or teach the following:
…update a content of correction if the position at which the bucket contacts the ground is expected to change…
…maintain the content of correction if the position at which the bucket contacts the ground is expected not to change…
Beckhusen, in the same field of endeavor, teaches the following:
…update a content of correction if the position at which the bucket contacts the ground is expected to change (see Beckhusen at least col 5 line 62 – col 6 line 3)…
…maintain the content of correction if the position at which the bucket contacts the ground is expected not to change (see Beckhusen at least col 5 line 62 – col 6 line 3)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine as taught by Wu in view of Sharp and Paull with a controller configured to maintain the content of correction as taught by Beckhusen for the benefit of continually updating the proper amount of force required to compact the ground to the designed compaction requirements. The degree of compaction of an area will vary with regard to various factors such as having already been compacted or being virgin soil, thus a continuously updating compaction force would have been an obvious modification (see Beckhusen at least col 6 lines 17-24).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sharp and Paull as applied to claim 1, and further in view of Antrag auf Nichtnennung (DE-102015006398-B3; hereinafter Antrag; already of record).
Regarding claim 5, Wu in view of Sharp and Paull teach the work machine according to claim 1, further comprising a display device (see Wu at least [0033]), wherein 
…
However, neither Wu nor Sharp nor Paull explicitly disclose or teach the following:
…the controller is configured to output results of the compaction determination and the compaction distance determination to the display device.
Antrag, in the same field of endeavor, teaches the following:
…the controller is configured to output results of the compaction determination and the compaction distance determination to the display device (see Antrag at least [0017]-[0018] where a display informs an operator about the amount of compaction achieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Wu in view of Sharp and Paull with a display section as taught by Antrag for the benefit of monitoring the compaction process (see Antrag at least [0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/7/2022